Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 22-25 are objected to for failing to include status identifiers as required under 37 CFR 1.121.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 6+9skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Such limitations are recited in Claim 25. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear whether claim 1 recites an apparatus comprising a transmitter and a velocity analyzer, or whether the transmitter is meant to transmit a first sweep, second sweep, and include a velocity analyzer.  Claims 2-8 rejected as dependent. Claim 25 includes a similar recitation and is also rejected for at least this reason. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 3-4, 9, 11-12, 17, 19-20, and 25are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2018/0011170 Al; hereinafter “Rao”).

Regarding claim 1, 
Rao teaches:
An apparatus comprising: 
a transmitter to: 
transmit a first sweep signal at a first position in a first block of time during a transmit time sequence pattern;  ([Fig. 2, element 212-0])
transmit a second sweep signal at a second position in a second block of time during the transmit time sequence pattern, ([Fig. 2, element 212-2]) the second position different than the first position; ([Fig. 2] – the two chirps (sweeps) are at different positions along the time axis)
and a velocity analyzer to determine a velocity and a direction of arrival of a target object identified during the transmit time sequence pattern.  ([0004] –  The corresponding signal received at the RX antennas is down-converted, digitized and then processed to obtain the range, velocity and angle of arrival of multiple objects in front of the radar.)
Regarding claim 3,
Rao teaches the invention as claimed and discussed above.
Rao further teaches:
The apparatus of claim 1, wherein the velocity analyzer is to determine a maximum unambiguous Doppler shift ([Abstract] –  method determines if a velocity of an object detected by a radar is greater than a maximum velocity. In order to compare detected velocity to maximum unambiguous velocity, must calculate maximum unambiguous Doppler velocity)  for the transmit time sequence pattern based on a number of blocks and a number of transmit antennas in the transmit time sequence pattern.   ([Fig. 3, frame 308] [Eq.3; 0027] – Thus, the maximum unambiguous velocity (±vmax) that can be measured by the radar directly depends on the chirp period Tc… the greater the number of transmit antennas that are used, the lower the maximum velocity v max)

Regarding claim 4,
Rao teaches the invention as claimed and discussed above.
Rao further teaches:
The apparatus of claim 3, wherein the velocity analyzer is to extend a maximum unambiguous Doppler velocity for the transmit time sequence pattern.  ([0027] – Thus, the greater the number of transmit antennas that are used, the lower the maximum velocity vmax. By changing the number of transmitters used, the maximum unambiguous Doppler velocity can be extended. [0067] – Such an architecture is usually realized by cascading multiple radar chips to increase the availability of TX/RX antennas.)

Regarding claim 9, 
Rao teaches:
A non-transitory computer readable medium comprising instructions that, when executed, cause a machine to at least: 
transmit a first sweep signal from a first transmit antenna at a first position in a first block of time during a transmit time sequence pattern;  - 47 -PATENT AB5989-US ([Fig. 2, element 212-0])
transmit a second sweep signal from the first transmit antenna at a second position in a second block of time during the transmit time sequence pattern, ([Fig. 2, element 212-2])  the second position different than the first position; ([Fig. 2] – the two chirps (sweeps) are at different positions along the time axis)
and determine a velocity and a direction of arrival of a target object identified during the transmit time sequence pattern.  ([0004] –  The corresponding signal received at the RX antennas is down-converted, digitized and then processed to obtain the range, velocity and angle of arrival of multiple objects in front of the radar.)

Regarding claim 11,
Rao teaches the invention as claimed and discussed above.
Rao further teaches:
The non-transitory computer readable medium of claim 9, wherein the instructions further cause the machine to determine a maximum unambiguous Doppler shift ([Abstract] –  method determines if a velocity of an object detected by a radar is greater than a maximum velocity. In order to compare detected velocity to maximum unambiguous velocity, must calculate maximum unambiguous Doppler velocity) for the transmit time sequence pattern based on a number of blocks and a number of transmit antennas in the transmit time sequence pattern.  ([Fig. 3, frame 308] [Eq.3; 0027] – Thus, the maximum unambiguous velocity (±vmax) that can be measured by the radar directly depends on the chirp period Tc… the greater the number of transmit antennas that are used, the lower the maximum velocity v max)

Regarding claim 12,
Rao teaches the invention as claimed and discussed above.
Rao further teaches:
The non-transitory computer readable medium of claim 11, wherein the instructions further cause the machine to extend a maximum unambiguous Doppler velocity for the transmit time sequence pattern.  ([0027] – Thus, the greater the number of transmit antennas that are used, the lower the maximum velocity vmax. By changing the number of transmitters used, the maximum unambiguous Doppler velocity can be extended. [0067] – Such an architecture is usually realized by cascading multiple radar chips to increase the availability of TX/RX antennas.)

Regarding claim 17, 
Rao teaches:
A method comprising: 
causing, by executing an instruction with a processor, transmission of a first sweep signal from a first transmit antenna at a first position in a first block of time during a transmit time sequence pattern; ([Fig. 2, element 212-0])
causing, by executing an instruction with the processor, transmission of a second sweep signal from the first transmit antenna at a second position in - 49 -PATENT AB5989-US a second block of time during the transmit time sequence pattern ([Fig. 2, element 212-2]), the second position different than the first position; ([Fig. 2] – the two chirps (sweeps) are at different positions along the time axis)
and determining, by executing an instruction with the processor, a velocity and a direction of arrival of a target object identified during the transmit time sequence pattern.  ([0004] –  The corresponding signal received at the RX antennas is down-converted, digitized and then processed to obtain the range, velocity and angle of arrival of multiple objects in front of the radar.)

Regarding claim 19,
Rao teaches the invention as claimed and discussed above.
Rao further teaches:
The method of claim 17, further including determining a maximum unambiguous Doppler shift ([Abstract] –  method determines if a velocity of an object detected by a radar is greater than a maximum velocity. In order to compare detected velocity to maximum unambiguous velocity, must calculate maximum unambiguous Doppler velocity) for the transmit time sequence pattern based on a number of blocks and a number of transmit antennas in the transmit time sequence pattern.  ([Fig. 3, frame 308] [Eq.3; 0027] – Thus, the maximum unambiguous velocity (±vmax) that can be measured by the radar directly depends on the chirp period Tc… the greater the number of transmit antennas that are used, the lower the maximum velocity v max)

Regarding claim 20,
Rao teaches the invention as claimed and discussed above.
Rao further teaches:
The method of claim 19, further including extending a maximum unambiguous Doppler velocity for the transmit time sequence pattern.  ([0027] – Thus, the greater the number of transmit antennas that are used, the lower the maximum velocity vmax. By changing the number of transmitters used, the maximum unambiguous Doppler velocity can be extended. [0067] – Such an architecture is usually realized by cascading multiple radar chips to increase the availability of TX/RX antennas.)

Regarding claim 25, 
Rao teaches:
An apparatus comprising: 
means for transmitting to: transmit a first sweep signal from a first transmit antenna at a first position in a first block of time during a transmit time sequence pattern; ([Fig. 2, element 212-0])
transmit a second sweep signal from the first transmit antenna at a second position in a second block of time during the transmit time sequence pattern ([Fig. 2, element 212-2]), the second position different than the first position; ([Fig. 2] – the two chirps (sweeps) are at different positions along the time axis)
and means for analyzing velocity to determine a velocity and a direction of arrival of a target object identified during the transmit time sequence pattern.  ([0004] –  The corresponding signal received at the RX antennas is down-converted, digitized and then processed to obtain the range, velocity and angle of arrival of multiple objects in front of the radar.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Rambach et al. (Optimal Time Division Multiplexing Schemes for DOA Estimation of a Moving Target Using a Colocated MIMO Radar; hereinafter “Rambach”).

Regarding claim 2,
Rao teaches the apparatus of claim 1 as claimed and discussed above. 
Rao does not explicitly teach:
a specific technique which maintains orthogonality of sweep signals transmitted during the transmit time sequence
Rambach teaches:
wherein the first position and the second position are non-uniform across the transmit time sequence pattern and non- overlapping within the first block of time and the second block of time in relation to other sweep signals transmitted during the transmit time sequence pattern.  ([Fig. 1] – First sweep signal p1 is transmitted from a first transmit antenna Tx1 at a first position t1 in a first time block with range [t1, t3) during the transmit time sequence pattern. Second sweep signal p4 is transmitted from the first transmit antenna Tx1 at a second position t4 in a second time block with range [t3, t5) during the transmit time sequence. The first position t1 and second position t4 and non-uniform and non-overlapping in relation to other sweep signals transmitted during the transmit time sequence pattern to maintain orthogonality. Compare to instant application Fig. 2A.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rambach’s known technique with Rao’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO radar. This base device requires that signals are orthogonal. Rambach teaches a specific time division multiplexing (TDM) technique for ensuring signal orthogonality in MIMO radar.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Rao states that one common method of ensuring orthogonality is time division multiplexing. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 10,
Rao teaches the invention as claimed and discussed above. 
Rao does not explicitly teach:
a specific technique which maintains orthogonality of sweep signals transmitted during the transmit time sequence
Rambach teaches:
wherein the first position and the second position are non-uniform across the transmit time sequence pattern and non-overlapping within the first block of time and the second block of time in relation to other sweep signals transmitted during the transmit time sequence pattern.  ([Fig. 1] – First sweep signal p1 is transmitted from a first transmit antenna Tx1 at a first position t1 in a first time block with range [t1, t3) during the transmit time sequence pattern. Second sweep signal p4 is transmitted from the first transmit antenna Tx1 at a second position t4 in a second time block with range [t3, t5) during the transmit time sequence. The first position t1 and second position t4 and non-uniform and non-overlapping in relation to other sweep signals transmitted during the transmit time sequence pattern to maintain orthogonality. Compare to instant application Fig. 2A.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rambach’s known technique with Rao’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO radar. This base device requires that signals are orthogonal. Rambach teaches a specific time division multiplexing (TDM) technique for ensuring signal orthogonality in MIMO radar.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in 

Regarding claim 18,
Rao teaches the invention as claimed and discussed above. 
Rao does not explicitly teach:
a specific technique which maintains orthogonality of sweep signals transmitted during the transmit time sequence
Rambach teaches:
wherein the first position and the second position are non-uniform across the transmit time sequence pattern and non- overlapping within the first block of time and the second block of time in relation to other sweep signals transmitted during the transmit time sequence pattern.  ([Fig. 1] – First sweep signal p1 is transmitted from a first transmit antenna Tx1 at a first position t1 in a first time block with range [t1, t3) during the transmit time sequence pattern. Second sweep signal p4 is transmitted from the first transmit antenna Tx1 at a second position t4 in a second time block with range [t3, t5) during the transmit time sequence. The first position t1 and second position t4 and non-uniform and non-overlapping in relation to other sweep signals transmitted during the transmit time sequence pattern to maintain orthogonality. Compare to instant application Fig. 2A.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Rambach’s known technique with Rao’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO radar. This base device requires that signals are orthogonal. Rambach teaches a specific time division multiplexing (TDM) technique for ensuring signal orthogonality in MIMO radar.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Rao states that one common method of ensuring orthogonality is time division multiplexing. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143)
Claims 5, 13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Stoica et al. (Spectral Analysis of Nonuniformly Sampled Data: A New Approach Versus the Periodogram; hereinafter “Stoica”).

Regarding claim 5,
Rao teaches the invention as claimed and discussed above.

Rao does not teach:
Dependence of a spectral window on the number of sweep signals

Stoica teaches:
The apparatus of claim 4, wherein the velocity analyzer is to determine a spectral window for the transmit time sequence pattern based on a number of sweep signals in the transmit time sequence pattern.  ([Eq. 29] – spectral window depends on the sampling pattern and is proportional to the squared magnitude of the Fourier transform of the sampling window)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stoica’s known technique with Rao’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO radar. Stoica explicitly teaches a technique of choosing a spectral window based on the sampling window.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Using TDM in Rao’s base device to ensure orthogonality may result in nonuniformly sampled data. Stoica teaches a technique of analyzing and processing nonuniformly sampled data. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 13,
Rao teaches the invention as claimed and discussed above.

Rao does not teach:
Dependence of a spectral window on the number of sweep signals

Stoica teaches:
The non-transitory computer readable medium of claim 12, wherein the instructions further cause the machine to determine a spectral - 48 -PATENT AB5989-US window for the transmit time sequence pattern based on a number of sweep signals in the transmit time sequence pattern.  ([Eq. 29] – spectral window depends on the sampling pattern and is proportional to the squared magnitude of the Fourier transform of the sampling window)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stoica’s known technique with Rao’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO radar. Stoica explicitly teaches a technique of choosing a spectral window based on the sampling window.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Using TDM in Rao’s base device to ensure orthogonality may result in nonuniformly sampled data. Stoica teaches a technique of analyzing and processing nonuniformly sampled data. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no 

Regarding claim 21,
Rao teaches the invention as claimed and discussed above.

Rao does not teach:
Dependence of a spectral window on the number of sweep signals

Stoica teaches:
The method of claim 20, further including determining a spectral window for the transmit time sequence pattern based on a number of sweep signals in the transmit time sequence pattern.  ([Eq. 29] – spectral window depends on the sampling pattern and is proportional to the squared magnitude of the Fourier transform of the sampling window)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Stoica’s known technique with Rao’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO radar. Stoica explicitly teaches a technique of choosing a spectral window based on the sampling window.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; .

Claims 6-8, 14-16, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Stoica and further in view of Roberts et al. (Iterative Adaptive Approaches to MIMO Radar Imaging; hereinafter “Roberts”).

Regarding claim 6,
Rao in view of Stoica teaches the invention as claimed and discussed above.

Rao in view of Stoica does not teach:
Dependence of signal model on the spectral window

Roberts teaches:
The apparatus of claim 5, wherein the velocity analyzer is to determine a signal model for the transmit time sequence pattern based on the spectral window.  ([Pg. 4, column 2, III. Non-negligible Doppler Case] – the signal model incorporates Doppler shifts on the received signals and the target parameters of interest are now amplitude, range, angle and Doppler)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the case of spectral analysis for non-uniformly sampled real-valued data. Roberts then states that this paper plans to broaden the application of IAA to include MIMO antenna arrays. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 7,
Rao in view of Stoica and further in view of Roberts teaches the invention as claimed and discussed above.

Roberts further teaches:
The apparatus of claim 6, wherein the velocity analyzer is to perform iterative adaptive processing on the signal model to determine Doppler spectral components for the target object.  ([Table 2] – Iterative Adaptive Approach (IAA) for Angle-Range-Doppler Imaging with a MIMO array. IAA refines target estimates to achieve higher resolution and better interference suppression.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the case of spectral analysis for non-uniformly sampled real-valued data. Roberts then states that this paper plans to broaden the application of IAA to include MIMO antenna arrays. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 8,
Rao in view of Stoica and further in view of Roberts teaches the invention as claimed and discussed above.

Roberts further teaches:
The apparatus of claim 7, wherein the velocity analyzer is to determine the maximum unambiguous Doppler velocity and the direction of arrival based on the Doppler spectral components. ([Table 2] – Iterative Adaptive Approach (IAA) for Angle-Range-Doppler Imaging with a MIMO array. Target parameters include Doppler. New Doppler spectral component values will result in new maximum unambiguous Doppler velocity and direction of arrival.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the case of spectral analysis for non-uniformly sampled real-valued data. Roberts then states that this paper plans to broaden the application of IAA to include MIMO antenna arrays. One of ordinary skill in the art would have recognized that the results of the 

Regarding claim 14,
Rao in view of Stoica teaches the invention as claimed and discussed above.

Rao in view of Stoica does not teach:
Dependence of signal model on the spectral window

Roberts teaches:
The non-transitory computer readable medium of claim 13, wherein the instructions further cause the machine to determine a signal model for the transmit time sequence pattern based on the spectral window.  ([Pg. 4, column 2, III. Non-negligible Doppler Case] – the signal model incorporates Doppler shifts on the received signals and the target parameters of interest are now amplitude, range, angle and Doppler)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only 

Regarding claim 15,
Rao in view of Stoica and further in view of Roberts teaches the invention as claimed and discussed above.

Roberts further teaches:
The non-transitory computer readable medium of claim 14, wherein the instructions further cause the machine to perform iterative adaptive processing on the signal model to determine Doppler spectral components for the target object.  ([Table 2] – Iterative Adaptive Approach (IAA) for Angle-Range-Doppler Imaging with a MIMO array. IAA refines target estimates to achieve higher resolution and better interference suppression.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the case of spectral analysis for non-uniformly sampled real-valued data. Roberts then states that this paper plans to broaden the application of IAA to include MIMO antenna arrays. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).

Regarding claim 16,
Rao in view of Stoica and further in view of Roberts teaches the invention as claimed and discussed above.

Roberts further teaches:
The non-transitory computer readable medium of claim 15, wherein the instructions further cause the machine to determine the maximum unambiguous Doppler velocity and the direction of arrival based on the Doppler spectral components.  ([Table 2] – Iterative Adaptive Approach (IAA) for Angle-Range-Doppler Imaging with a MIMO array. Target parameters include )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the case of spectral analysis for non-uniformly sampled real-valued data. Roberts then states that this paper plans to broaden the application of IAA to include MIMO antenna arrays. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional findings based on the Graham factual inquiries are necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (See MPEP 2143).


Regarding claim 22,
Rao in view of Stoica teaches the invention as claimed and discussed above.

Rao in view of Stoica does not teach:
Dependence of signal model on the spectral window

Roberts teaches:
The method of claim 21, further including determining a signal model for the transmit time sequence pattern based on the spectral window.  ([Pg. 4, column 2, III. Non-negligible Doppler Case] – the signal model incorporates Doppler shifts on the received signals and the target parameters of interest are now amplitude, range, angle and Doppler)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the case of spectral analysis for non-uniformly sampled real-valued data. Roberts then states that this paper plans to broaden the application of IAA to include MIMO antenna arrays. One of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) no additional 

Regarding claim 23,
Rao in view of Stoica and further in view of Roberts teaches the invention as claimed and discussed above.

Roberts further teaches:
The method of claim 22, further including performing iterative adaptive processing on the signal model to determine Doppler spectral components for the target object.  ([Table 2] – Iterative Adaptive Approach (IAA) for Angle-Range-Doppler Imaging with a MIMO array. IAA refines target estimates to achieve higher resolution and better interference suppression.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model determine Doppler spectral components.  The prior art included each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference; (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately; (3) Roberts explicitly states that Stoica teaches the extension of IAA to the 


Regarding claim 24,
Rao in view of Stoica and further in view of Roberts teaches the invention as claimed and discussed above.

Roberts further teaches:
The method of claim 23, further including determining the maximum unambiguous Doppler velocity and the direction of arrival based on the Doppler spectral components.  ([Table 2] – Iterative Adaptive Approach (IAA) for Angle-Range-Doppler Imaging with a MIMO array. Target parameters include Doppler. New Doppler spectral component values will result in new maximum unambiguous Doppler velocity and direction of arrival.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Roberts’ known technique with Rao in view of Stoica’s known product according to known methods to yield predictable results. Such a finding is proper because (1) Rao in view of Stoica teaches a base device of velocity detection, velocity ambiguity resolution, and direction of arrival identification in MIMO and choosing a spectral window based on the sampling window. Roberts teaches a technique of performing IAA processing on a determined signal model 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANA CROSS whose telephone number is (571)272-8721. The examiner can normally be reached M-F 9-6EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JULIANA CROSS/Examiner, Art Unit 3648                                                                                                                                                                                                       

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648